Citation Nr: 1517104	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a decision in July 2014 the Board denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's July 2014 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The February 2015 Court Order, the February 2015 Joint Motion, and a February 2015 brief from the Veteran's representative are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In the February 2015 Joint Motion, the parties agreed that a remand was required because the Board failed to obtain a report of a VA chest CT scan dated in October 2005 as well as the Veteran's June 2007 terminal hospitalization records from the West Los Angeles VA Hospital's palliative and hospice care team.  Further, for the parties instructed an additional attempt should be made to obtain deck logs from the U.S.S. Everett F. Larson during the Veteran's service on board the ship from June 1964 to June 1967.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the proper custodian of Federal records deck logs of the U.S.S. Everett Larson from June 1964 to July 1967.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Associate with the record the October 2005 chest CT scan report.  With the Appellant's assistance obtain copies of any other pertinent records and add them to the claims file.  A specific request should be made to obtain the Veteran's June 2007 terminal hospitalization records from the West Los Angeles VA Hospital's palliative and hospice care team.   Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After undertaking any further development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Appellant and her representative and they should be afforded the requisite opportunity to respond.
   
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




